Case 18-08045-JMM        Doc 1     Filed 12/31/18 Entered 12/31/18 17:24:16    Desc Main
                                  Document      Page 1 of 40



   Robert J. Maynes, ISB No. 6905
   Stephen K. Madsen, ISB No. 6253
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83405
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: rmaynes@maynestaggart.com
          smadsen@maynestaggart.com

   Attorneys for Plaintiff

                             UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

   In Re:                                         Case No. 11-40128 JDP

   KINGSTON, DAVID ORVILLE,                       Chapter 11

            Debtor.

   DAVID ORVILLE KINGSTON,                        Adversary Case No. 18-________ JDP

            Plaintiff,

            vs.

   BANK OF AMERICA CORPORATION
   a/k/a BANK OF AMERICA, N.A. successor
   by merger to BAC Home Loans Servicing,
   L.P. f/k/a Countrywide Home Loans
   Servicing, LP, successor to Countrywide
   Home Loans, Inc.; FEDERAL NATIONAL
   MORTGAGE ASSOCIATION (FNMA)
   a/k/a Fannie Mae, a Federally chartered
   corporation; SETERUS, INC. a Delaware
   corporation; BUNGALOW SERIES F
   TRUST, a Delaware statutory trust; U.S.
   BANK TRUST, NATIONAL
   ASSOCIATION a subsidiary of U.S.
   Bancorp a/k/a U.S. Bank, National
   Association, a Delaware corporation, as
   trustee for Bungalow Series F Trust;




   COMPLAINT – UNIT 1062                    -1-
Case 18-08045-JMM          Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16               Desc Main
                                   Document      Page 2 of 40



   DOES 1-10, unknown business entities;
   AND DOES 11-20 unknown individuals.

             Defendants.

                                           COMPLAINT

             COMES NOW THE Plaintiff, David Orville Kingston, Chapter 11 Debtor

   (“Debtor”), by and through his counsel, Maynes Taggart PLLC, and alleges as follows:

                                 JURISDICTION AND VENUE

             1.    This Court has jurisdiction over this adversary proceeding pursuant to 28

   U.S.C. §§ 1334 and 157, 11 U.S.C. §§ 105(a), 362 and 1141, Article XI of Debtor’s

   confirmed plan of reorganization, and pursuant to the Rules of this Court and the United

   States District Court for the District of Idaho, in that this action arises in and relates to the

   Chapter 11 Bankruptcy Case filed by the above referenced debtor on February 3, 2011 as

   Case No. 11-40128-JDP.

             2.    This proceeding is a core proceeding pursuant to 28 U.S.C. §

   157(b)(2)(A), (C), (L) and/or (O), and to the extent that it is found to be a non-core

   proceeding that is otherwise related to this bankruptcy case, the non-core matters, if any,

   are so inextricably linked with core matters that this Court’s exercise of jurisdiction is

   proper.

             3.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             PARTIES

             4.    Plaintiff is David Orville Kingston, the Chapter 11 Debtor (“Debtor”).

             5.    Defendant, Bank of America Corporation a/k/a Bank of America, N.A., is

   a national banking institution conducting business throughout the United States,

   including in the State of Idaho, and is the successor by merger to BAC Home Loans



   COMPLAINT – UNIT 1062                         -2-
Case 18-08045-JMM        Doc 1     Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                  Document      Page 3 of 40



   Servicing, L.P. formerly known as Countrywide Home Loans Servicing, L.P., successor

   to Countrywide Home Loans, Inc.

          6.      Defendant, Federal National Mortgage Association (FNMA), a/k/a Fannie

   Mae, a Federally chartered corporation and note holder of the Loan (as that term is

   defined below).

          7.      Defendant, Seterus, Inc., a Delaware corporation, who is the agent and

   loan servicer for the note holder(s) of the Loan (as that term is defined below).

          8.      Defendant, Bungalow Series F Trust, a Delaware statutory trust and note

   holder of the Loan (as that term is defined below).

          9.      U.S. Bank Trust, National Association, a subsidiary of U.S. Bancorp a/k/a

   U.S. Bank, National Association, a Delaware corporation, as trustee for Bungalow Series

   F Trust, ad note holder of the Loan (as that term is defined below).

          10.     Defendant(s), Does 1-10 are unknown business entities who are

   subsequent note holders, servicers or agents of note holders and servicers, of the Loan (as

   that term is defined below) or who may otherwise have an interest in the subject matter of

   this adversary proceeding, whose identities are currently unknown. Plaintiff reserves the

   right to amend this Complaint at such time as the identities of these Defendants are

   discovered.

          11.     Defendant(s), Does 11-20 are unknown individuals who are subsequent

   note holders, servicers or agents of note holders and servicers, of the Loan (as that term is

   defined below) or who may otherwise have an interest in the subject matter of this

   adversary proceeding, whose identities are currently unknown. Plaintiff reserves the




   COMPLAINT – UNIT 1062                       -3-
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                 Document      Page 4 of 40



   right to amend this Complaint at such time as the identities of these Defendants are

   discovered.

          12.      On information and belief, Defendants, and each of them, have assumed

   liability, including individually, by agreement and/or by law, and are joint and severally

   liable for the damages asserted herein.

          13.      On information and belief, at all times mentioned herein, Defendants were

   the agents, principals, employees, servants, partners, joint venturers, and representatives

   of each other. In doing the acts alleged herein, the Defendants, and each of them, were

   acting within the scope and course of their authority as such agents, principals,

   employees, servants, partners, joint venturers, and representatives, and were acting with

   the permission and consent of the other Defendants.

          14.      The foregoing Defendants are referred to collectively herein as the

   “Defendants”.

                                 FACTUAL ALLEGATIONS

          15.      On or about March 13, 2007, approximately four years prior to the filing

   of Debtor’s petition, Debtor entered into an Interest Only Adjustable Rate Note and Deed

   of Trust (the “Loan”) with Countrywide Home Loans, Inc. for a property located at 5250

   S. Rainbow Boulevard, Unit 1062 Las Vegas, NV (“Unit 1062”).

          16.      At some point in time after Debtor entered into the Loan, Countrywide

   Home Loans, Inc. was succeeded by BAC Home Loans Servicing, LP (“BAC”) f/k/a

   Countrywide Home Loans Servicing LP.




   COMPLAINT – UNIT 1062                      -4-
Case 18-08045-JMM            Doc 1      Filed 12/31/18 Entered 12/31/18 17:24:16                     Desc Main
                                       Document      Page 5 of 40



            17.      On February 3, 2011, Debtor filed a Chapter 11 bankruptcy petition

   (“Petition Date”). By operation of law,1 Debtor’s filing of his petition triggered an

   automatic stay, preventing creditors from continuing or instigating collection efforts

   and/or harassment of the Debtor.

            18.      On April 8, 2011, BAC filed Proof of Claim (Claim 17), as a secured

   claim based on a deed of trust related to Unit 1062.

            19.      Bank of America, N.A. (“BOA”) is the successor by merger to BAC

   Home Loans Servicing, which merger took place in approximately June of 2011.

                                 PLAN TREATMENT AND
                           ADEQUATE PROTECTION STIPULATION

            20.      During the course of the chapter 11 case, Debtor and BOA entered into a

   Stipulation Between David O. Kingston and Bank of America, NA for: (1) Plan

   Treatment; (2) Use of Cash Collateral/Reimbursement of § 506(c) Expenses; and (3)

   Surrender of 1031 S. and 2051 S. Island Green Drive, Coeur D’Alene, Idaho (Doc. 159,

   pp. 5-9)2 (the “Stipulation”) on August 12, 2011.                  A true and correct copy of the

   Stipulation is attached hereto as Exhibit “A” and incorporated herein by reference.

            21.      At the time of, and in the Stipulation, BOA represented that it was the

   owner of the Loan.

            22.      Through the Stipulation, Debtor and BOA stipulated that the current fair

   market value of ten (10) properties located at 5250 S. Rainbow Boulevard (also referred

   to in the Stipulation as the Spanish Palms Condominiums, SP Units or the LV Properties)




   1
    See generally 11 U.S.C. §§ 105 and 362.
   2
    Unless stated otherwise, all references to docket numbers herein shall refer to Debtor’s bankruptcy case,
   Case No. 11-40128-JDP.



   COMPLAINT – UNIT 1062                               -5-
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16           Desc Main
                                 Document      Page 6 of 40



   would be a “Cram Down Amount”. Specifically, the fair market value and Cram Down

   Amount of Unit 1062 was stipulated to be $95,000.00. Ex. A at Paragraph 1.

          23.     The Stipulation further provided that, “[c]ommencing within fifteen (15)

   days after entry of a Order approving this Stipulation and continuing monthly thereafter,

   the Debtor shall, as adequate protection and plan treatment, pay monthly payments from

   the rents associated with the LV properties.” Ex. A at Paragraph 2.

          24.     The monthly payment for Unit 1062 was set at $452.54 and was to be

   applied to interest and principal on the Cram Down Amount. Id.

          25.     Interest was stipulated at a fixed rate of 4.0% a.p.r. and the Stipulation

   also stated that, “Cram Down Amounts shall be amortized on a thirty-year (30-year) term

   commencing on the date of Court approval.” Id. at Paragraphs 3 and 4.

          26.     In exchange for the terms in the Stipulation, the Debtor agreed to

   surrender his interest in 1031 and 2051 S. Island Green Drive, Coeur d’Alene, ID. Id. at

   Paragraph 8.

          27.     The Debtor did in fact surrender his interest in 1031 and 2051 S. Island

   Green Drive, Coeur d’Alene, ID.

          28.     The Debtor further agreed in the Stipulation to incorporate the Stipulation

   into any proposed chapter 11 plan. Id. at Paragraph 9.

          29.     On August 31, 2011 the Bankruptcy Court entered its Order Granting

   Motion for Approval of Agreement Relating to Providing Adequate Protection and Use of

   Cash Collateral Pursuant to Rule 4001(d) (Doc. 173) (the “Approval Order”) by which it

   ordered that the Stipulation be approved. A true and correct copy of the Approval Order

   is attached hereto as Exhibit “B” and incorporated herein by reference.




   COMPLAINT – UNIT 1062                      -6-
Case 18-08045-JMM       Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                Document      Page 7 of 40



          30.    Pursuant to the terms of the approved Stipulation, Debtor’s payment

   obligations commenced on August 31, 2011 (the “Payment Commencement Date”) and

   were due by September 15, 2011 and the 15th of each month thereafter (the “Payment

   Due Date”), thus superseding all other terms and conditions of the Loan and related deed

   of trust between Debtor and BOA.

          31.    Since the Payment Commencement Date, Debtor has timely made all

   payments on Unit 1062 pursuant to the terms of the Stipulation.

                  STAY VIOLATIONS IMMEDIATELY COMMENCE

          32.    Immediately following entry of the Approval Order, BOA began and

   continued sending payment demands inconsistent with the Stipulation. For example,

   attached hereto as Exhibit “C”, which is and incorporated herein by reference, is a copy

   of the BOA demand dated September 29, 2011 and received on October 11, 2011

   wherein BOA asserts a principal balance of $186,400.00, an interest rate of 6.5% and a

   monthly payment of $1,009.67 a month as an interest only payment. It also asserts a

   “Partial Payment Balance” of $452.54.

          33.    On information and belief, similar demands continued to be sent to the

   Debtor on a regular monthly basis throughout the bankruptcy case, post-confirmation of

   Debtor’s plan and post-bankruptcy case closure.

                    PLAN CONFIRMATION AND CASE CLOSURE

          34.    Subsequent to entry of the Approval Order, the stipulated treatment of the

   ten (10) Rainbow Boulevard properties was incorporated into Debtor’s Third Amended

   Chapter 11 Plan of Reorganization (Doc. 401) as Class 4.




   COMPLAINT – UNIT 1062                     -7-
Case 18-08045-JMM        Doc 1     Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                  Document      Page 8 of 40



          35.     On December 20, 2012 the Bankruptcy Court entered an Order

   Confirming Chapter 11 Plan (Doc. 496) (the “Confirmation Order”), confirming the

   Debtor’s Third Amended Chapter 11 Plan of Reorganization (the “Confirmed Plan”)

   (Doc. 496-1), including the stipulated treatment of the secured claim on Unit 1062 of the

   Rainbow Boulevard properties. True and correct copies of the Confirmation Order and

   Confirmed Plan are attached hereto as Exhibits “D” and “E”, respectively, which are

   incorporated herein by reference.

          36.     On December 23, 2012, notice of the Confirmed Plan and the

   Confirmation Order was provided to BOA and BAC through counsel of record. A true

   and correct copy of the BNC Notice of the Confirmation Order, Doc. 500 is attached

   hereto as Exhibit “F” and incorporated herein by reference. See specifically Ex. “F” at p.

   11 (service effected on “David E Leta on behalf of Creditor Bank of America

   delta@swlaw.com”; “Lance E Olsen on behalf of Creditor BAC Home Loans Servicing,

   LP ecfid@rcflegal.com”; and “Monte C Gray on behalf of Creditor Bank of America

   montegray@cableone.net”).

          37.     These Defendants constitute members of Class 4 of the Confirmed Plan.

          38.     The Confirmed Plan, Paragraph 3.3.2, Class 4 incorporates by reference

   the terms of the Stipulation, as follows:




   COMPLAINT – UNIT 1062                       -8-
Case 18-08045-JMM        Doc 1     Filed 12/31/18 Entered 12/31/18 17:24:16           Desc Main
                                  Document      Page 9 of 40



   (Exhibit “E”, Doc. 496-1, pp. 10-11).

           39.    The Confirmed Plan further provides that “all holders of claims against . . .

   Debtor are permanently enjoined” from collection activities. Exhibit “E” at pp. 29-30.

           40.    Paragraph 12.5 of the Confirmed Plan (Doc. 496-1, pp. 29-30) provides

   that:




           41.    The Confirmed Plan further provides that the provisions of sections 105

   and 362 of the Bankruptcy Code “shall remain in full force and effect during the term of

   the Plan.” Ex. “E” at p. 32.

           42.    Section 14.5 of the Confirmed Plan (Doc. 496-1, p. 32), expressly

   provides:




           43.    On March 29, 2013, the Bankruptcy Court entered an Order Closing

   Chapter 11 Case (Doc. 549).


   COMPLAINT – UNIT 1062                       -9-
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16        Desc Main
                                  Document     Page 10 of 40



                       VIOLATIONS CONTINUE AND ESCALATE

          44.     On information and belief BOA continued to send inaccurate loan

   statements and demands for payments each month to Debtor.

          45.     Debtor, his personal assistant and his in-house counsel made repeated

   efforts to telephone BOA to correct the errors, to no avail.

          46.     Each telephone call to BOA would result in the Debtor, his personal

   assistant, or his in-house counsel being shuttled between various departments and

   individuals with little to no personal understanding of Debtor’s obligations under the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          47.     After countless hours of telephone efforts to correct the ongoing stay

   violations, on January 31, 2013, the Debtor’s personal assistant, Janae Kingston, sent a

   letter to BOA expressing concern that the payments on all ten BOA loans, including the

   subject Loan, had been misapplied.

          48.     In her January 31, 2013 letter to BOA, Ms. Kingston provided a copy of

   the Stipulation and requested a statement of accounts showing correction of the

   misapplied payments.

          49.     Referencing BOA’s failure to correct the stay violations, Ms. Kingston

   expressly noted:




   A true and correct copy of the January 31, 2013 Letter and enclosures is attached hereto

   as Exhibit “G” and incorporated herein by reference.



   COMPLAINT – UNIT 1062                       - 10 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16             Desc Main
                                 Document     Page 11 of 40



          50.     BOA did not respond to the January 31, 2013 Letter.

          51.     On or about February 19, 2013, the Debtor received a Notice of

   Assignment, Sale, or Transfer of Ownership of Mortgage Loan dated January 13, 2013

   indicating that BOA had sold several of the loans associated with the Rainbow Boulevard

   Properties to BofA Merrill Lynch Asset Holdings, Inc. on January 25, 2013 (the “First

   Notice of Assignment”).

          52.     According to the First Notice of Assignment, BOA retained the servicing

   obligations on the Loan.

          53.     In response to the First Notice of Assignment, the Debtor’s personal

   assistant, Ms. Janae Kingston, sent a letter to BOA and courtesy copied BofA Merrill

   Lynch Asset Holdings, Inc. (the “February 19, 2013 Letter”) providing copies of the First

   Notice of Assignment, the Stipulation (along with the Motion for Approval), and her

   January 31, 2013 Letter with enclosures. A true and correct copy of Ms. Kingston’s

   February 19, 2013 Letter and enclosures is attached hereto as Exhibit “H” and

   incorporated herein by reference.

          54.     In her February 19, 2013 Letter, Ms. Kingston again notified BOA,

   together with BoA Merrill Lynch Asset Holdings, Inc., that the Loan was subject to

   “cram down” thereby reducing the principal balance, and also adjusting the interest rate

   and term.

          55.     In her February 19, 2013 Letter, Ms. Kingston expressly requested, “If

   these loans are to be sold, the correct information should be given to the purchaser.”

          56.     Ms. Kingston further noted:




   COMPLAINT – UNIT 1062                      - 11 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                  Document     Page 12 of 40




          57.     Notably, Ms. Kingston concluded her February 19, 2013 Letter with the

   assertion that “the next letter will be from Mr. Kingston’s attorney” if the matter were not

   corrected.

          58.     On February 21, 2013, counsel for Mr. Kingston contacted counsel of

   record for BOA via email seeking to correct the ongoing stay violations.

          59.     In response, BOA’s counsel requested a copy of the Confirmed Plan, the

   Confirmation Order and the Stipulation. Copies of all three documents, together with the

   February 19, 2013 Letter and enclosures (which includes the Stipulation), were sent to

   BOA’s counsel via email on February 22, 2013. A true and correct copy of the February

   21-22, 2013 Email Correspondence is attached hereto as Exhibit “I” and incorporated

   herein by reference.

          60.     On February 26, 2013, the paralegal for BOA’s counsel contacted

   Debtor’s counsel requesting proof of Debtor’s payments because “BOA claims that their

   system accurately reflects the new terms of the loan and found no discrepancies.”

          61.     On March 13, 2013, Debtor’s counsel forwarded proof of payment,

   including 95 pages of cancelled checks, via reply email. A true and correct copy of the

   February 26 and March 13, 2013 Emails, with attachments, are attached hereto as Exhibit

   “J” and incorporated herein by reference.

          62.     On or about April 3, 2013, BOA responded:




   COMPLAINT – UNIT 1062                       - 12 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                 Document     Page 13 of 40




   Attached hereto as Exhibit “K” is a true and correct copy of the April 3, 2013 Email,

   which is incorporated herein by reference.

          63.     On information and belief, BOA never accurately completed a Master File

   Change to reflect the new terms of the ten (10) loans, including the Loan.

          64.     Despite these communications, BOA continued its practice of sending

   payment demands and statements inconsistent with the Stipulation. Attached hereto as

   Exhibit “L”, which is incorporated herein by reference is a copy of the BOA statement

   dated October 30, 2013, wherein BOA asserts a principal balance of $186,400.00 and a

   monthly payment of $1,009.67 as an interest only payment.

          65.     Further, on information and belief, BOA never advised subsequent note

   purchasers of the Confirmed Plan, Confirmation Order, Approval Order or Stipulation.

   This belief is based, in part, on a June 29, 2015 letter from Seterus, Inc. (the “June 29,

   2015 Seterus Letter”), indicating that on April 1, 2015 BOA sold Seterus certain loans

   without providing any bankruptcy information, as follows:




   A true and correct copy of the June 29, 2015 Seterus Letter is attached hereto as Exhibit

   “M” and incorporated herein by reference.

          66.     On or about May 1, 2014, Debtor’s personal assistant prepared a summary

   comparison on the ten (10) loans, showing the inaccurate balances, interest rates and

   monthly payments being demanded by BOA in comparison to the amounts required


   COMPLAINT – UNIT 1062                        - 13 -
Case 18-08045-JMM       Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                Document     Page 14 of 40



   under the Stipulation, Approval Order, Confirmed Plan and Confirmation Order. A true

   and correct copy of the Kingston - BOA Balance, Interest and Monthly Payment

   Comparison as of May 2014 is attached hereto as Exhibit “N” and incorporated herein by

   reference.

          67.     On September 10, 2014, Debtor’s counsel again sent BOA’s counsel a

   letter detailing the history of the ongoing stay violations (the “September 10, 2014

   Letter”). A true and correct copy of the September 10, 2014 Letter with enclosures is

   attached hereto as Exhibit “O” and incorporated herein by reference.

          68.     A copy of Exhibit “N” was provided to BOA’s counsel as a part of the

   September 20, 2014 Letter. See Exhibit “O” at p. 221.

          69.     As noted in the September 10, 2014 Letter, during all times relevant

   hereto, BOA and subsequent Defendants, were reporting these loans incorrectly to the

   credit reporting agencies, damaging Mr. Kingston’s credit score. Exhibit “O” at pp. 3

   and 223-225.

          70.     As noted in the credit reports enclosed in the September 10, 2014 Letter,

   each of the ten (10) loans were reported in a “Derogatory” condition, with pay status

   either “Unknown” or “Late 150 Days”. No reference is made to the Confirmed Plan or

   Stipulation, or payments under the same. Id. at pp. 223-25.

          71.     In response to the September 10, 2014 Letter, on October 7, 2014, BOA’s

   counsel sent a letter providing inaccurate payment histories, and asserting that while the

   loans had been adjusted, three (3) of the ten (10) loans were “Current or “Current, paid

   ahead” while the remaining seven (7) loans were “Past due”. A true and correct copy of




   COMPLAINT – UNIT 1062                     - 14 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16           Desc Main
                                 Document     Page 15 of 40



   the October 7, 2014 Letter with enclosures is attached hereto as Exhibit “P” and

   incorporated herein by reference.

          72.     BOA’s modified and revised loan history for Unit 1062 but fails to include

   all of Debtor’s payments on the Loan. It is unclear why the pagination for Unit 1062

   begins on “Page 4” and fails to include “Pages 1-3”. A true and correct copy of the loan

   history for Unit 1062 is attached hereto as Exhibit “Q” and incorporated herein by

   reference.

          73.     On January 13, 2015 BOA’s counsel followed up its previous

   correspondence with a letter erroneously indicating that Debtor was in default on the

   Loan and had missed 8 months of payments on Unit 1062 from June 2014 through

   January 2015. A true and correct copy of the January 13, 2015 letter is attached hereto as

   Exhibit “R” and incorporated herein by reference.

          74.     In response to BOA’s communications that Debtor was in default on

   multiple loans, Debtor’s counsel sent a letter to BOA’s counsel On March 31, 2015 once

   again stating that Debtor was not in default, that all payments had been made, attaching

   cancelled checks evidencing payments and requesting that BOA remove the Loan from

   default status. A true and correct copy of the March 31, 2015 letter is attached hereto as

   Exhibit “S” and the attachments to the March 31, 2015 letter are attached hereto as

   Exhibit “T”, both are incorporated herein by reference.

          75.     Shortly thereafter, BOA transferred the servicing of the Loan to Seterus,

   Inc. By a Transfer of Servicing Notice dated April 14, 2015, Seterus informed Debtor of

   the transfer which was effective thirteen (13) days prior on April 1, 2015. A true and




   COMPLAINT – UNIT 1062                     - 15 -
Case 18-08045-JMM       Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16             Desc Main
                                Document     Page 16 of 40



   correct copy of the April 14, 2015 Notice is attached hereto as Exhibit “U” and

   incorporated herein by reference.

          76.    In its haste to get rid of servicing of the Loan, it appears that BOA did not

   provide Seterus with information regarding the Loan’s status, the Stipulation or the

   Confirmed Plan. Debtor received from Seterus a package of information dated April 16,

   2015 which was aimed to help Debtor with his “default” and provide foreclosure

   prevention options, which included statements such as:



   and;




   and;




   and;




   and;




   COMPLAINT – UNIT 1062                     - 16 -
Case 18-08045-JMM       Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                Document     Page 17 of 40




   Attached hereto as Exhibit “V” is a true and correct copy of the April 16, 2015 assistance

   package, which is incorporated herein by reference.

          77.     The following day on April 17, 2015 Seterus mailed a letter to Debtor

   erroneously informing him that his loan was in default due to non-payment of $3,294.32.

   A true and correct copy of the April 17, 2015 default letter is attached hereto as Exhibit

   “W” and incorporated herein by reference. In addition to wrongly informing Debtor of a

   default, in contravention of the Stipulation and Confirmed Plan Seterus indicates

   penalties and fees will be assessed against Debtor as well as the possibility of

   “acceleration of the ENTIRE balance of the loan.” Ex. W. at p. 1.

          78.     Continuing its barrage, Seterus sent a letter dated April 20, 2015 by which

   it returned Debtor’s payment (uncashed check) stating that:



   A true and correct copy of the April 20, 2015 letter is attached hereto as Exhibit “X” and

   incorporated herein by reference.

          79.     On May 7, 2015, Debtor’s personal assistant, Janae Kingston, sent Seterus

   a letter informing them that all payments have been timely made on the Loan, Debtor

   should not be charged fees for changing loan servicers and again referring them to the

   controlling bankruptcy Stipulation and Confirmed Plan. A true and correct copy of the

   May 7, 2015 letter is attached hereto as Exhibit “Y” and incorporated herein by reference.




   COMPLAINT – UNIT 1062                     - 17 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                 Document     Page 18 of 40



           80.    Additionally, Debtor’s in-house counsel, Amy Kingston, sent a letter to

   Seterus again informing Seterus that the Loan is controlled by the Stipulation and that

   Debtor is current on all payments pursuant to the Stipulation. In her letter, Ms. Kingston

   states, “[m]ultiple attempts to communicate with Bank of America to correct this issue

   were attempted prior to its transfer of note servicing to Seterus.” A true and correct copy

   of the May 19, 2015 Letter (without attachments) is attached hereto as Exhibit “Z” and

   incorporated herein by reference.

           81.    On May 26, 2015, Debtor’s personal assistant, Janae Kingston, again sent

   a letter to Seterus indicating all payments had been made, referred them to the bankruptcy

   rulings and included checks for April 2015 payment which Seterus had returned

   previously because the loan was in a foreclosure proceeding. In her letter Ms. Kingston

   reiterated:




   A true and correct copy of the May 26, 2015 letter is attached hereto as Exhibit “AA” and

   incorporated herein by reference.

           82.    Seterus acknowledged Janae Kingston’s May 7th inquiry by letter to

   Debtor’s counsel on May 21, 2015.        Seterus’ letter indicated that Federal National

   Mortgage Association (Fannie Mae) was the owner of the Loan. On information and

   belief, no Transfer of Claim has been filed in relation to the claim associated with this

   Loan. A true and correct copy of the May 21, 2015 Seterus Letter is attached hereto as

   Exhibit “BB” and incorporated herein by reference.




   COMPLAINT – UNIT 1062                      - 18 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                  Document     Page 19 of 40



          83.     Despite acknowledging that BOA failed to provide information regarding

   the Loan’s bankruptcy treatment, Seterus incorrectly maintained that the original

   contractual terms of the Loan applied and that Unit 1062 was “contractually delinquent

   for the December 1, 2014 contractual installment.” Exhibit M at p. 1. Seterus then sought

   to educate Debtor’s counsel regarding the interplay between a loan’s contractual

   requirements and a confirmed bankruptcy payment plan:




   Id.

          84.     On July 7, 2015 Debtor’s counsel responded to Seterus’ assertions

   regarding the “contractual status” of the loan, with a cease and desist letter indicating

   among other things that the Confirmed Plan controls the treatment of the Loan and that

   the notices regarding the contractual status of the loan are not just baseless but are

   actually violations of the Confirmed Plan. A true and correct copy of the July 7, 2015

   letter is attached hereto as Exhibit “CC” and incorporated herein by reference.

          85.     In the fall of 2016 after largely ignoring the Confirmed Plan and

   Stipulation, Seterus referred to the bankruptcy as its reason for refusing to provide

   account statements pursuant to Janae Kingston’s request. Debtor’s counsel replied on

   October 24, 2016 to Seterus correspondence with a request that Seterus apply this same

   reasoning when it came to future notices of default, demand or foreclosure and warned

   that failure to do so could lead to an action and request for damages. A true and correct

   copy of the October 24, 2016 letter is attached hereto as Exhibit “DD” and incorporated

   herein by reference.



   COMPLAINT – UNIT 1062                      - 19 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16              Desc Main
                                 Document     Page 20 of 40



          86.     On May 23, 1017 Debtor received a Notice of Sale of Ownership of

   Mortgage Loan dated May 15, 2017 indicating that the Loan had been sold on April 25,

   2017 to Bungalow Series F Trust. The Notice does not identify a loan or account

   number, nor a Unit number to which it refers. Because Seterus is identified as the Loan

   Servicer it is believed that the Notice may refer to Unit 1062. On information and belief,

   U.S. Bank, National Association through its subsidiary, U.S. Bank Trust National

   Association, acts as trustee of the Bungalow Series F Trust. A true and correct copy of

   the May 15, 2017 notice is attached hereto as Exhibit “EE” and incorporated herein by

   reference.

          87.     Clearly frustrated from years of multiple letters, demands, default notices,

   delinquency notices, foreclosure notices and lack of substantive responses to disputes and

   correspondence from Debtor, Debtor’s counsel, Debtor’s in-house counsel and herself,

   Janae Kingston sent a detailed letter dated June 1, 2017 to the servicers and owners of the

   loans on the Rainbow Blvd. units including Seterus and BOA. A true and correct copy of

   the June 1, 2017 letter is attached hereto as Exhibit “FF” and incorporated herein by

   reference.

          88.     In her June 1, 2017 letter Ms. Kingston again sets out among other things

   a) that the loans are subject to the terms of the Stipulation in the bankruptcy, b) sets forth

   the payment terms, c) indicates that all payments have been made under the terms of the

   Stipulation, and d) that the balances carried by the servicers and owners are incorrect and

   should never been in default or foreclosure. Exhibit FF at p. 1.




   COMPLAINT – UNIT 1062                       - 20 -
Case 18-08045-JMM          Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16         Desc Main
                                   Document     Page 21 of 40



           89.       Ms. Kingston’s frustration boils over with the following paragraphs:




   Id. at pp. 1-2.

           90.       On information and belief, none of the loan servicers to whom the letter

   was sent – Seterus, Inc., Rushmore Loan Management, Fay Servicing, LLC, BOA, or BSI

   Financial – responded to Ms. Kingston’s correspondence or made any substantive

   changes in their servicing of the loans.

           91.       On June 19, 2017 Seterus sent a letter to Debtor’s counsel incorrectly

   indicating that the loan was contractually delinquent. Seterus’ letter includes a Customer

   Account Activity Statement which purports to show how when payments were received

   and how they applied. A true and correct copy of the June 19, 2017 letter is attached




   COMPLAINT – UNIT 1062                       - 21 -
Case 18-08045-JMM            Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16       Desc Main
                                     Document     Page 22 of 40



   hereto as Exhibit “GG” and incorporated herein by reference.          Seterus’ Customer

   Account Activity Statement is an incoherent jumble of numbers, payment explanations

   and coding words. Most months show approximately 4-6 entries including payments and

   adjustments. Incredibly, in May of 2016 there are thirty-two (32) entries, which Debtor

   is somehow supposed to decipher. See Ex. GG pp. 4-11.

           92.     Seterus’ June 19, 2017 letter also wrongly denies providing inaccurate

   information to the major credit reporting agencies, and refuses to correct such inaccurate

   reporting. Id. at p. 3.

           93.     In response to correspondence from Debtor requesting information that

   was reported to the credit reporting agencies and requesting a statement, Seterus

   responded to Debtor’s counsel via a letter dated November 14, 2017. A true and correct

   copy of the November 14, 2017 letter is attached hereto as Exhibit “HH” and

   incorporated herein by reference.

           94.     In its November 14, 2017 letter Seterus refused to provide the requested

   information because the signature on the request did not match the signature on the loan

   documents. See Ex. HH p. 2. Despite having been notified multiple times that the Loan

   was subject to the Stipulation and Confirmed Plan in Debtor’s bankruptcy case, Seterus

   enclosed a copy of the Note and Deed of Trust, indicating that such governed the Loan

   and that Debtor was bound by the terms contained therein. Id.

           95.     In response to correspondence from Debtor’s in-house counsel, Amy

   Kingston, Seterus sent a letter dated November 21, 2017 to Debtor’s counsel. A true and

   correct copy of the November 21, 2017 letter is attached hereto as Exhibit “II” and

   incorporated herein by reference.




   COMPLAINT – UNIT 1062                       - 22 -
Case 18-08045-JMM         Doc 1      Filed 12/31/18 Entered 12/31/18 17:24:16        Desc Main
                                    Document     Page 23 of 40



          96.     In this letter, Seterus acknowledges the existence of the bankruptcy and

   the terms or repayment set out therein, however they still erroneously maintain that terms

   and provisions of the Note, which has been superseded by the Stipulation and Confirmed

   Plan, are applicable such as the right to charge property inspection fees, legal fees and

   initiation of foreclosure processes. Ex. II at p. 3.

          97.     By letter dated January 29, 2018 Debtor received a notice from Seterus

   advising him that Property Inspection Costs had been assessed against his Loan. A true

   and correct copy of the January 29, 2018 letter is attached hereto as Exhibit “JJ” and

   incorporated herein by reference. The January 29, 2018 letter also includes an Itemization

   of Current Amount Owing that appears to be incorrect and includes charges not

   authorized in the Stipulation.

          98.     On May 29, 2018 Debtor received a Periodic Account Notice dated May

   21, 2018 from Seterus, which incorrectly showed a Total Amount Due of $5,466.04, Past

   Due Amount of $6,788.10, a Suspense credit of -$2,269.60 (an asterisk indicates that

   partial payments are held in a suspense account), a “Date of Default” of March 1, 2017,

   as well as a $15.00 charge for “Property Inspection Costs.”        Debtor has made all

   payments fully and timely, thus there should be no partial payments in suspense accounts.

   Additionally, the Confirmed Plan and Confirmation Order do not allow for servicing fees,

   such as the Property Inspection Costs, to be charged to Debtor. A true and correct copy

   of the May 21, 2018 Periodic Account Notice is attached hereto as Exhibit “KK” and

   incorporated herein by reference.

          99.     On June 25, 2018, Debtor received another Periodic Account Notice from

   Seterus, dated June 18, 2018. As with the previous month’s Periodic Account Notice,




   COMPLAINT – UNIT 1062                        - 23 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16              Desc Main
                                 Document     Page 24 of 40



   this notice showed an incorrect amount due, incorrect past due amounts and another

   charge for property inspection costs. A true and correct copy of the June 18, 2018

   Periodic Account Notice is attached hereto as Exhibit “LL” and incorporated herein by

   reference.

          100.    On July 9, 2018, counsel for Debtor received a letter from Seterus dated

   July 5, 2018. A true and correct copy of the July 5, 2018 letter is attached hereto as

   Exhibit “MM” and incorporated herein by reference.

          101.    Contrary to the terms of the Confirmed Plan and Confirmation Order,

   Seterus’ July 5, 2018 letter indicates that there are open fees of $510.00 on the Loan.

   Exhibit MM at p. 3. Additionally, Seterus acknowledges the existence of the bankruptcy

   plan while still stating that the terms of the loan’s contract govern, and confusingly states:




   Id.

          102.    Debtor continued to receive incorrect Periodic Account Notices from

   Seterus, with incorrect amount dues and unauthorized charges.            Attached hereto as

   Exhibits “NN” and “OO” and incorporated herein by reference, are true and correct

   copies of the Periodic Account Notices for August and September 2018, respectively.

          103.    Debtor has made every required monthly payment on the Loan from the

   Payment Commencement Date to the present. Attached hereto as Exhibit “PP” is a

   summary of all payments by the Debtor on the Loan (“Debtor’s Payment Summary”).




   COMPLAINT – UNIT 1062                       - 24 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16           Desc Main
                                 Document     Page 25 of 40



          104.    Defendants have received all of Debtor’s payments on the Loan from the

   Payment Commencement Date to the present. Attached hereto as Exhibit “QQ” are all of

   the cancelled checks on the Loan.

          105.    As a result of Defendants’ failures to follow the Stipulation, Approval

   Order, Confirmed Plan and Confirmation Order, Debtor has been required to spending

   countless hours, including staff time, in responding to Defendants’ baseless

   correspondence and violations, incurred attorneys’ fees and expenses, delivery charges in

   responding to Defendants’ violations, and such damages and fees continue to mount.

          106.    Further, as a result of Defendants’ inaccurate reporting to the various

   credit reporting agencies, Debtor’s credit score has been damage.

          107.    Attached hereto as Exhibit “RR” and Exhibit “SS” and incorporated herein

   by reference, are true and correct copies of the Debtor’s Redacted Credit Reports as of

   September 24, 2015 and July 7, 2017, respectively, showing derogatory and inaccurate

   reporting, including assertions that some of the loans were in foreclosure, by Defendants

   to the three major credit-reporting agencies.

          108.    Debtor has made multiple efforts to get Defendants to correct their credit

   reporting errors, but Defendants have refused or ignored Debtor’s repeated requests.

          109.    As a result of Defendants’ actions and resulting damage to Debtor’s credit

   score, Debtor and his business have been unable to obtain credit on reasonable terms,

   thereby negatively impacting Debtor’s ability to perform the Confirmed Plan. Attached

   hereto as Exhibit “TT” and incorporated herein by reference, is a true and correct copy of

   an October 11, 2018 email from Chase Bank to Debtor indicating denial of a mortgage

   request due to Debtor’s credit score.




   COMPLAINT – UNIT 1062                      - 25 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16           Desc Main
                                  Document     Page 26 of 40



          110.    As a direct result of Defendants’ actions in repeating and continuously

   violating the Stipulation, Approval Order, Confirmed Plan and Confirmation Order,

   Debtor was required to reopen the bankruptcy case incurring additional filing fees and

   U.S. Trustee’s quarterly fees that Defendants should be required to reimburse, in an

   amount according to proof.

          111.    Defendants have engaged in a systematic scheme of sending multiple

   communications of default, missed payments, foreclosure notices, incorrect statements,

   fees, etc., which are intended to confuse, coerce, intimidate and wear down Debtor, in

   hopes of causing him to succumb to such erroneous demands.

          112.    In some instances, Defendants have posted erroneous foreclosure notices

   on properties related to the ten (10) loans, and on information and belief on Unit 1062.

          113.    Further, on information and belief, each Defendant has provided Debtor

   with annual Mortgage Interest Statements (Form 1098) that are inaccurate and that have

   impacted Debtor’s tax obligations.

          114.    The erroneous tax documents from Defendants have further damaged

   Debtor, requiring increase professional accounting assistance to correct and/or payment

   of additional taxes.

          115.    Defendants’ preferred responses to Debtor’s repeated demands, as

   outlined above, have been to simply transfer the note rather than comply with the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          116.    Upon information and belief, the entities servicing the Loan have changed

   multiple times. The loan servicers have similarly failed to follow the terms of the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.




   COMPLAINT – UNIT 1062                      - 26 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16              Desc Main
                                 Document     Page 27 of 40



          117.    Defendants’ actions have resulted in extreme stress and frustration to

   Debtor, have negatively affected his business reputation and have adversely affected

   Debtor’s credit worthiness, impairing the Debtor’s ability to perform and complete the

   Confirmed Plan.

                                    COUNT ONE
                       (CONTEMPT – 11 U.S.C. § 362, 11 U.S.C. § 105)

          118.    Plaintiff realleges paragraphs 1 through 116, and makes the same a part of

   Count One as though fully set out herein.

          119.    As set forth above, Defendants were on notice as to the terms of the

   Stipulation as well as the Confirmed Plan, the Approval Order and the Confirmation

   Order (see Doc. Nos. 160, 171 and 500) and that actions made in contravention of such

   constitute violations of the Confirmed Plan and applicable bankruptcy stay and

   injunction.

          120.    11 U.S.C. § 362(a) bars any entity from taking:

                  (3) any act to obtain possession of property of the estate or of property
                  from the estate or to exercise control over property of the estate;

                  (4) any act to create, perfect or enforce any lien against property of the
                  estate;

                  (5) any act to create, perfect, or enforce against property of the debtor any
                  lien to the extent that such lien secures a claim that arose before the
                  commencement of the case under this title;

                  (6) any act to collect, assess, or recover a claim against the debtor that
                  arose before the commencement of the case under this title;

          121.    Defendants have violated the automatic stay with each and every

   communication to the Debtor indicating in any way that terms, other than those set forth

   in the Stipulation, govern and were applicable to the Loan.




   COMPLAINT – UNIT 1062                       - 27 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                 Document     Page 28 of 40



          122.    Defendants’ multiple violations are willful, and with callous disregard of

   the Bankruptcy Code and this Court’s orders, in particular 11 U.S.C. § 362(a), the

   Approval Order and the Confirmation Order.

          123.    Defendants were, and are, aware of Debtor’s bankruptcy petition and the

   Confirmed Plan, and were repeatedly notified of their continuing violations of the stay

   and Confirmed Plan.

          124.    Under 11 U.S.C. § 362(k), 11 U.S.C. § 105 and this Court’s inherent

   sanction power, Debtor “shall recover actual damages, including costs and attorney’s

   fees.” See 11 U.S.C. § 362(k).

          125.    Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

          126.    Debtor is entitled to a judgment in his favor against these Defendants

   recovering all of his actual damages in an amount according to proof.

          127.    Debtor is further entitled to his costs and attorney’s fees in an amount

   according to proof, but not less than an additional $50,000.00.

          128.    Further, given the ongoing, pervasive and persistent nature of Defendants’

   misconduct and willful disregard of this Court’s Order and the Bankruptcy Code, Debtor

   is entitled to punitive damages in sufficient amount to get the attention of this

   institutional entities and ensure future compliance with the Stipulation, Approval Order,

   Confirmed Plan and Confirmation Order, as well as compliance with the Bankruptcy

   Code, as the Court determines under the facts of this case.




   COMPLAINT – UNIT 1062                      - 28 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                 Document     Page 29 of 40



                                    COUNT TWO
                 (VIOLATION OF CONFIRMED PLAN AND COURT’S ORDER)

          129.     Plaintiff realleges paragraphs 1 through 127, and makes the same a part of

   Count Two as though fully set out herein.

          130.     As set forth above, Defendants were on notice as to the terms of the

   Stipulation as well as the Confirmed Plan, and that actions made in contravention of such

   constitute violations of the Confirmed Plan and applicable bankruptcy stay and

   injunction.

          131.     Paragraph 12.5 (Injunction) of the Confirmed Plan provides that:




   Doc. 496-1, pp. 29-30.

          132.            Paragraph 14.5 of the Confirmed Plan provides that:




   Doc. 496-1, p. 32.




   COMPLAINT – UNIT 1062                       - 29 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                 Document     Page 30 of 40



          133.    Defendants have violated the injunction and stay contained therein as well

   as the actual terms of the Confirmed Plan, the Court’s Approval Order and Confirmation

   Order with every communication to Debtor indicating in any way that terms, other than

   those set forth in the Stipulation, govern and were applicable to the Loan.

          134.    Defendants’ multiple violations are willful, and with callous disregard of

   the Confirmed Plan and the Court’s Approval Order and Confirmation Order, in that they

   were aware of Debtor’s bankruptcy and repeatedly notified of their violations of the stay

   and Confirmed Plan.

          135.    Under the Bankruptcy Code and the Court’s inherent sanction power,

   Debtor is entitled to actual damages and costs.

          136.    Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

          137.    Debtor is entitled to a judgment in his favor against these Defendants

   recovering all of his actual damages in an amount according to proof.

          138.    Debtor is further entitled to his costs and attorney’s fees in an amount

   according to proof, but not less than an additional $50,000.00.

          139.    Further, given the ongoing, pervasive and persistent nature of Defendants’

   misconduct and willful disregard of this Court’s Order and the Bankruptcy Code, Debtor

   is entitled to punitive damages in sufficient amount to get the attention of this

   institutional entities and ensure future compliance with the Stipulation, Approval Order,

   Confirmed Plan and Confirmation Order, as well as compliance with the Bankruptcy

   Code, as the Court determines under the facts of this case.




   COMPLAINT – UNIT 1062                      - 30 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16           Desc Main
                                 Document     Page 31 of 40



                                      COUNT THREE
                                  (BREACH OF CONTRACT)

          140.    Plaintiff realleges paragraphs 1 through 138, and makes the same a part of

   Count Three as though fully set out herein.

          141.    As set forth above, Defendants freely and voluntarily entered into the

   Stipulation with Debtor, which is attached hereto as Exhibit “A”.

          142.    Defendants, by their actions set forth above, have breached the terms of

   the Stipulation.

          143.    Such breaches include, by way of illustration and not limitation, requiring

   additional payments not required under the Plan, requiring different payment amounts,

   misapplying payments, commencing or reporting foreclosure actions, etc.

          144.    Defendants have acted in bad faith in performing their obligations under

   the Stipulation.

          145.    As direct and proximate result of Defendants’ actions, Debtor has

   sustained hundreds of thousands of dollars in damages, the exact amount to be

   determined at trial, but not less than $250,000.00.

          146.    Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.

                                COUNT FOUR
      (WILLFUL VIOLATION OF FAIR CREDIT REPORTING ACT – 15 U.S.C. § 1681)

          147.    Plaintiff realleges paragraphs 1 through 145, and makes the same a part of

   Count Four as though fully set out herein.




   COMPLAINT – UNIT 1062                        - 31 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                  Document     Page 32 of 40



          148.    As set forth above, Defendants’ have made, or caused to be made,

   inaccurate or false reports to the credit reporting agencies.

          149.    Defendants are information furnisher(s) under the Fair Credit Reporting

   Act (FCRA), 15 U.S.C. § 1681 et seq.

          150.    Defendants are “furnishers” as that term is used in 15 U.S.C. § 1681s-2.

          151.    Defendants did deliberately furnish inaccurate information regarding the

   Debtor and the Loan to credit reporting agencies with knowledge that such information

   was inconsistent with the Stipulation.

          152.    15 U.S.C. 1681n imposes civil liability on any furnisher “who willfully

   fails to comply with any requirement” of the Fair Credit Reporting Act.

          153.    Under § 1681n(a) of the Fair Credit Reporting Act, Debtor is entitled to

   actual damages, or statutory damages of not less than $100.00 and not more than

   $1,000.00 for each instance, whichever is greater.

          154.    Further, Debtor is also entitled punitive damages and costs and attorney’s

   fees as determined by the Court.

          155.    Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.

                               COUNT FIVE
    (NEGLIGENT VIOLATION OF FAIR CREDIT REPORTING ACT – 15 U.S.C. § 1681)

          156.    Plaintiff realleges paragraphs 1 through 154, and makes the same a part of

   Count Four as though fully set out herein.

          157.    As set forth above, Defendants have made, or caused to be made, negative

   reports to the credit reporting agencies.



   COMPLAINT – UNIT 1062                        - 32 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16          Desc Main
                                  Document     Page 33 of 40



           158.   Defendants are information furnisher(s) under the Fair Credit Reporting

   Act (FCRA), 15 U.S.C. § 1681 et seq.

           159.   Defendants are “furnishers” as that term is used in 15 U.S.C. § 1681s-2.

           160.   Defendants should have known that information reported concerning

   Debtor to credit reporting agencies was inconsistent with the Stipulation.

           161.   15 U.S.C. 1681o imposes civil liability on any furnisher “who is negligent

   in failing to comply with any requirement” of the Fair Credit Reporting Act.

           162.   Under § 1681o(a) of the Fair Credit Reporting Act, Debtor is entitled to

   actual damages, and costs and attorney’s fees in an amount to be determined at trial, but

   not less than $50,000.00.

           163.   Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.

                               COUNT SIX
       (BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)

           164.   Plaintiff realleges paragraphs 1 through 162, and makes the same a part of

   Count Six as though fully set out herein.

           165.   As set forth above, Defendants entered into the Stipulation with Debtor.

           166.   The purpose of the Stipulation was to fix Defendant’s obligations under

   applicable bankruptcy law and to provide for Defendants treatment under the Confirmed

   Plan.

           167.   Under Nevada law, Defendants had a duty to Plaintiff of acting in good

   faith and fair dealing with respect to the Stipulation.




   COMPLAINT – UNIT 1062                        - 33 -
Case 18-08045-JMM           Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                    Document     Page 34 of 40



           168.      Defendants, by failing to follow their obligations under the Stipulation,

   were unfaithful to the purpose of the Stipulation.

           169.      Defendants’ actions in violation of the Stipulation denied the Plaintiff his

   justified expectations that his payments as made under the Stipulation would resolve all

   matters related to the loan at issue.

           170.      Defendants held a special relationship with Plaintiff given their size and

   sophistication.

           171.      Defendants acted with oppression, fraud and/or malice towards Plaintiff.

           172.      As a direct and proximate result of Defendants’ actions, Debtor has

   sustained hundreds of thousands of dollars in damages, the exact amount to be

   determined at trial.

           173.      Plaintiff is entitled to contract damages as well as punitive damages

   against Defendants.

           174.      Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

                                         COUNT SEVEN
                                     (DECLARATORY RELIEF)

           175.      Plaintiff realleges paragraphs 1 through 173, and makes the same a part of

   Count Seven as though fully set out herein.

           176.      Defendants have acted outside of their authority and in breach of the

   Stipulation and Confirmed Plan, to which there is no adequate remedy at law.

           177.      Accordingly, pursuant to the Stipulation and Confirmed Plan, Debtor

   seeks declarations from the Court as to:

                     a. The amount(s) paid on the Loan by Debtor;



   COMPLAINT – UNIT 1062                         - 34 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                 Document     Page 35 of 40



                   b. The monthly payment amount due by Debtor under the Stipulation

                      going forward; and

                   c. The current, correct balance owing on the Loan under the Stipulation.

          178.     Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

                                      COUNT EIGHT
                             (INJUNCTIVE/MANDAMUS RELIEF)

          179.     Plaintiff realleges paragraphs 1 through 177, and makes the same a part of

   Count Eight as though fully set out herein.

          180.     By making false, inaccurate and misleading reports to the credit reporting

   agencies, Defendants have damaged Debtor’s business reputation, caused him undue

   personal stress and effected and/or prevented his ability to obtain financing. For this

   there is no adequate remedy at law.

          181.     Pursuant to 11 U.S.C. § 105, Debtor is entitled to an injunctive order,

   directing Defendants to make corrective reports to the credit reporting agencies indicating

   that their prior reports were false and inaccurate, and sanctioning Defendants in the

   amount of $1,000.00 per day per loan, including the Loan, until the Debtor’s credit report

   is corrected.

          182.     Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

                                     COUNT NINE
                      (VIOLATION OF RESPA – 12 U.S.C. § 2601 et seq.)

          183.     Plaintiff realleges paragraphs 1 through 181, and makes the same a part of

   Count Nine as though fully set out herein.




   COMPLAINT – UNIT 1062                         - 35 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                  Document     Page 36 of 40



             184.   Debtor provided Defendants written communications that included the

   name of the account and borrower, stating the reasons that the account was in error and

   provided sufficient detail to Defendants for any information sought from them.

             185.   Despite Debtor’s qualified written request to them, Defendants failed to

   make corrections to the account and/or failed to respond to Debtor’s request(s).

             186.   Pursuant to 12 U.S.C. § 2605(f)(1) Debtor is entitled to actual damages as

   a result of Defendant’s failure to comply with RESPA, and additional damages given

   Defendants’ actions show a pattern of noncompliance.

             187.   Debtor is entitled to recover costs and attorney’s fees pursuant to 12

   U.S.C. § 2605(f)(3).

                                       COUNT TEN
                               (ATTORNEY’S FEES AND COSTS)

             188.   Plaintiff realleges paragraphs 1 through 186, and makes the same a part of

   Count Nine as though fully set out herein.

             189.   Debtor has been required to retain the services of Maynes Taggart, PLLC

   to prosecute this action and agreed to pay a reasonable attorney fee and costs incurred;

   that $50,000.00 is a reasonable attorney fee should the action result in a default judgment;

   should the action be contested, Debtor should be entitled to attorney fees and costs

   incurred; fees and costs should be awarded pursuant to Nevada Revised Statutes §

   18.010, 12 U.S.C. § 2605(f)(3), 15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2), 11 U.S.C. §

   362(k).




   COMPLAINT – UNIT 1062                        - 36 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16             Desc Main
                                 Document     Page 37 of 40



          WHEREFORE, Debtor prays for Judgment against Defendants as follows:

          1.      ON COUNT ONE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the bankruptcy process, Bankruptcy Code, and the

   orders of this Court, in an amount the Court deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          2.      ON COUNT TWO:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the bankruptcy process, Bankruptcy Code, and the

   orders of this Court, in an amount the Court deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.




   COMPLAINT – UNIT 1062                       - 37 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16             Desc Main
                                 Document     Page 38 of 40



          3.      ON COUNT THREE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  C.      For such other and further relief as the Court may deem just.

          4.      ON COUNT FOUR:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the FCRA, in an amount the Court deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          5.      ON COUNT FIVE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the FCRA, in an amount the Court deems appropriate;




   COMPLAINT – UNIT 1062                       - 38 -
Case 18-08045-JMM        Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16             Desc Main
                                 Document     Page 39 of 40



                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          6.      ON COUNT SIX:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount the Court

   deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          7.      ON COUNT SEVEN:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      An order of the Court declaring a) the amount(s) paid on Unit 1034

   by Debtor; b) the monthly amounts due by Debtor; and c) the current, correct balance

   owing on the Loan under the Stipulation.

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.




   COMPLAINT – UNIT 1062                       - 39 -
Case 18-08045-JMM         Doc 1    Filed 12/31/18 Entered 12/31/18 17:24:16            Desc Main
                                  Document     Page 40 of 40



          8.      ON COUNT EIGHT:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      An order of the Court directing Defendants to make corrective

   reports to the credit reporting agencies indicating that their prior reports were false and

   inaccurate.

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          9.      ON COUNT NINE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded actual damages and any additional

   damages for Defendants’ noncompliance in an amount the Court deems appropriate, not

   to exceed $2,000.00;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          DATED:          December 31, 2018

                          MAYNES TAGGART, PLLC

                          /s/ Stephen K. Madsen_______
                          STEPHEN K. MADSEN



   COMPLAINT – UNIT 1062                       - 40 -
